DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed December 30, 2021.  Claim 1 has been amended.  Claims 4 and 5 have been cancelled.  Claims 1, 3, and 6-18 are currently pending and under examination.
	
This application is a National Stage application of International Application No. PCT/EP2016/080165, filed December 8, 2016, which claims priority to European Patent Application No. 15198622.1, filed December 9, 2015.


Withdrawal of Rejections:

	The rejection of claims 1 and 3-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

Maintenance of Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laustsen et al. (IDS; US 6,582,606, Published 2003), as evidenced by Wikipedia (Subtilisin, Accessed 12/23/19, Available online at: en.wikipedia.org/wiki/Subtilisin – Previously Presented), as evidenced by Bossi et al. (Focusing of alkaline proteases (subtilisins) in pH 10-12 immobilized gradients, Electrophoresis, Vol. 15, (1994), pp. 1535-1540 – Previously Presented), as evidenced by Avwioroko et al. (Isolation, identification and in silico analysis of alpha-amylase gene of Aspergillus niger strain CSA35 obtained from cassava undergoing spoilage, Biochemistry and Biophysics Reports, Vol. 14, (2018), pp. 35-42 – Previously Presented), and as evidenced by Pall (PallSep™ Systems, Accessed 12/23/19, Available online at: shop.pall.com/us/en/biotech/ tangential-flow-filtration/automated-systems/pallsep-systems-zidgri78lfv – Previously Presented).
With regard to claim 1, 4-11, and 13-18, Laustsen et al. teach a method of purifying a protein of interest from biomass of a fermentation broth, where the fermentation broth can optionally be diluted (Abs.; Col. 4, Line 62 to Col. 5, Line 4; Example 4).  The protein of interest, including the enzyme Savinase, is purified from the biomass of the fermentation broth by adjusting the pH to 5.2, and contacting the biomass with a solution containing 2%, 4%, 6%, 8%, or 12% CaCl2, which is a positively charged compound and a salt solution (Example 4).  Savinase is a protease from Bacillus sp. (see Wikipedia), and has a pI of 11.15 (see Bossi), which is at least 0.2 above the pH of 5.2.  As the components cannot be separated from their functions, the conductivity of the washing solution would be from 1-100 mS/cm due to the presence of 2%, 2, and the conditions of a pH value below the pI value of the Savinase would solubilize and/or release the Savinase into the washing solution.  Microfiltration is then utilized to separate the Savinase in the washing solution (Example 4).  
While Laustsen et al. do not specifically teach that a washing solution comprising the pH value of 5.2 and CaCl2 is provided before contacting the biomass, it would have been obvious to one of ordinary skill in the art that adjusting the pH to 5.2, and contacting the biomass with a solution containing 2%, 4%, 6%, 8%, or 12% CaCl2 could alternatively be performed simultaneously.  Contacting the biomass with a solution that both adjusts the pH to 5.2 and adds CaCl2 together, amounts to the simple substitution of one method of providing these conditions for another, and would have been expected to predictably and successfully provide for both a pH adjusted to 5.2 and CaCl2 as desired for purification of the Savinase by Laustsen et al. 
Laustsen et al. further teach a method of purifying a protein of interest from biomass of a fermentation broth, where the fermentation broth is diluted with water (Example 2).  The protein of interest is Termamyl, which an amylase, and is purified from the biomass of the fermentation broth by adjusting the pH to 10.6 and using a washing solution comprising Na2Al2O4, where microfiltration is utilized to separate the Termamyl in the washing solution (Example 2).  The pI of amylases ranges from 3.25 to 10.1 (see Avwioroko).  As Termamyl is an amylase, and the washing solution has a pH of 10.6, the washing solution has a pH value above the pI value of the protein of interest, including at least 0.2 above the pI value.  As the components cannot be separated from their functions, the conditions of a pH value above the pI value of the Termamyl would solubilize and/or release the Termamyl into the washing solution. 
While Laustsen et al. do not specifically teach that the pH value of 10.6 is provided before contacting the biomass, it would have been obvious to one of ordinary skill in the art that 2Al2O4  could alternatively be performed simultaneously.  Contacting the biomass with a solution that both adjusts the pH to 10.6 and adds Na2Al2O4 together amounts to the simple substitution of one method of providing these conditions for another, and would have been expected to predictably and successfully provide for both a pH adjusted to 10.6 and Na2Al2O4 as desired for purification of the Termamyl by Laustsen et al. 
With regard to claim 3, Laustsen et al. teach that the fermentation broth can be subjected to pH adjustment, temperature adjustment, a water dilution, and/or one or more solid/liquid separator techniques (Col. 4, Line 62-67).  The use of “and/or” indicates that water dilution is optional, and thus the fermentation broth may be undiluted.  
With regard to claim 12, Laustsen et al. teach that microfiltration utilizes a PallSep PS 10 VMF module (Example 2, 4), wherein PallSep™ systems utilize cross-flow filtration (see Pall).


Response to Arguments

	Applicant urges that Laustsen et al. teach diluting, but not “one or more washing steps,” as washing is defined by Applicant as adding and then removing a similar volume of liquid subsequently or simultaneously from the resulting solution (see Spec. para. 24-25).  Additionally, the washing steps as claimed provide for the surprising result of increased protein yield. 
	Applicant’s arguments have been fully considered, but have not been found persuasive.
In response to Applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that “one or In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, claim 1 recites in relevant part “aa) one or more washing steps, which comprises contacting the biomass with the washing solution” (emphasis added).  The language of the claim expressly indicates that “one or more washing steps” includes “contacting the biomass with the washing solution.”  There is no further requirement for washing that has been set forth in the claim.  If applicant intends to claim a washing step that includes not only contacting the biomass with the washing solution, but also removing a similar volume of liquid subsequently or simultaneously from the resulting solution, this limitation should be recited in the claim.  
With regard to Applicant's argument that the washing steps as claimed provide for the surprising result of increased protein yield; as Laustsen et al. render obvious the method as claimed, including the components as claimed, the result of proving an increased protein yield would necessarily flow from performance of the method as rendered obvious by Laustsen et al.


Conclusion

No claims are allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653